Citation Nr: 0107116	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Disagreement with the initial rating for the service-
connected ulcerative colitis/inflammatory bowel disease, 
currently rated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1993 to March 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the RO.  

The Board notes that a February 2000 deferred rating action 
indicates that a scheduled hearing before a Hearing Officer 
was not held.  In lieu of that hearing, the veteran submitted 
additional evidence to the Hearing Officer and requested a VA 
examination.  

The veteran failed to appear for a requested hearing before a 
Member of the Board in Washington D.C., scheduled in February 
2001.  



FINDING OF FACT

The veteran's service-connected ulcerative colitis is shown 
to be manifested by complaints of abdominal pain, frequent 
bowel movements and pain and swelling of the joints with a 
disability picture that more nearly approximates that of a 
severe degree.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 
percent for the veteran's service-connected ulcerative 
colitis/inflammatory bowel disease have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114 including Diagnostic Code 
7323 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that he has been provided with VA examinations in 
connection with the claim and that no further assistance in 
developing the facts pertinent to his claim is required.  

The December 1998 Medical Board report noted the veteran was 
initially seen in September 1997 with a 6 to 7 month history 
of chronic, non-bloody diarrhea with several lesions on the 
his arms and lower legs.  It was indicated that a biopsy of 
the lesions was suggestive of disseminated blastomycosis.  He 
was started on medication with initial improvement of his 
symptoms with decreasing lesions and diarrhea.  

It was indicated that, approximately 3 to 4 weeks later, he 
had increased lesions on his extremities as well as his hands 
and feet.  It was noted that his hands had started to swell 
and become painful.  It was indicated that he was followed on 
a frequent basis over several months and that five months 
into total therapy, skin symptoms had resolved and he had 
decreased diarrhea, but that he still had joint pain.  

In March 1998, he was noted to have multiple new lesions, an 
increase in his diarrhea with blood, arthralgia and chills 
while still on medication.  He was hospitalized and it was 
determined that the skin lesions were more consistent with 
pyodermic gangrenosum.  It was indicated that a flexible 
sigmoidoscopy with biopsy showed findings of ulcerative 
colitis.  He was started on medication including prednisone 
and discharged.  It was indicated that he remained on 
prednisone for 11/2, months after which he was tapered off 
without resolution of diarrhea and his symptoms.  

The veteran was hospitalized again in September 1998 because 
of an increase in the severity of the amount of the diarrhea, 
ulcerations, severe pharyngitis, severe arthritis, 
dehydration and nutritional deficiency.  It was noted that 
his pain had become so severe in his back, knees and wrists 
that he required narcotics for pain control.  

During hospitalization, it was noted that physical 
examination was essentially normal except for multiple skin 
lesions of the upper and lower extremities, but none on the 
trunk, consistent with pyodermic gangrenosum.  It was noted 
that there was no effusion or erythema of the knees, back, 
wrists, or ankle, which were the areas in which he complained 
of pain with motion and palpation.  It was indicated that 
laboratory examination was significant only for mild anemia.  
He was discharged with diagnoses of ulcerative colitis flare, 
strep pharyngitis, dehydration, severe pain, and medically 
related depression.  The Medical Board impression was that of 
severe ulcerative colitis with multiple extraintestinal 
manifestations.  

On VA examination in July 1999, the veteran reported that 
since 1998, his symptoms had been slightly better with 
decreased pain and less frequent diarrhea from 7 to 9 bowel 
movements a day to 3 bowel movements a day and decreased 
cramping.  It was noted that he had a markedly increased 
number of lesions on his legs and arms.  He reported that he 
experienced marked swelling at both hands and ankles on and 
off throughout the day.  

The VA examiner indicated that the complete blood count and 
differential showed an elevated sedimentation rate indicating 
inflammation and that the veteran was slightly anemic.  The 
diagnoses included that of ulcerative colitis by history and 
documented testing.  

In February 2000, the veteran submitted private medical 
records.  A July 1999 private medical statement noted that 
the veteran was seen for follow-up of his ulcerative colitis.  
It was noted that he had worsening of his peripheral 
arthralgias, as well as pyoderma gangrenosum.  

An October 1999 private hospital summary showed that the 
veteran was admitted for complaints of cramping abdominal 
pain.  It was noted that one day prior to admission, his 
doctor had advised him to increase the dosage of prednisone, 
but that the pain had increased.  He indicated that, 
following the increase of prednisone, bowel movements had 
decreased from two times an hour to once every two hours.  It 
was indicated, however, that abdominal pain had increased.  
It was noted that complications of his Crohn's disease 
included pyoderma gangrenosum and arthritis.  It was 
indicated that examination revealed that he was in acute 
abdominal pain.  The assessment was that of acute 
exacerbation of colitis.  

On VA examination in May 2000, the veteran reported continued 
abdominal pain that was not severe enough to seek medical 
attention.  He indicated that he had three bowel movements a 
day, all with loose stools.  He reported that he continued to 
have painful skin lesions.  He also reported pain and 
swelling in his hands, ankles, feet, toes and knees.  He 
indicated that his hands swelled daily to the point that he 
could not bend his fingers or hold a pen to write or a wheel 
of a car to drive.  

The veteran stated that, when the swelling occurred, he could 
not do anything.  He reported that he only had a 4 to 5 hour 
period during the day when his fingers were not swollen and 
he could fully function.  The veteran indicated that he had 
been limited in his ability to take courses at school and had 
to drop some courses the previous semester due to pain and 
sleepiness caused by medication.  He indicated that he had 
been on prednisone at varying doses since the initial 
diagnosis of ulcerative colitis.  He reported that his 
doctors had no other suggestion regarding medication and a 
colectomy was not recommended as it was felt to be too 
drastic at his age.  It was indicated that he had no history 
of liver function abnormality.  

The veteran also reported that his weight fluctuated between 
220 and 200 pounds and that he ate only once a day because he 
was not generally hungry for more than one meal and that if 
he ate more than one meal he had gas and increased bowel 
movements.  He complained of not sleeping well at night 
because of pain from the skin lesions and his joints.  

On examination, the veteran complained of hand pain.  There 
was no swelling in the hands.  Mild swelling was noted at 
both ankles and the dorsum of the left foot.  Swelling and 
erythema at the first and second tarsometatarsal joints was 
noted and it was indicated that the area was tender to 
palpation.  The assessment included that of pancolitis with 
rectal sparing.  It was indicated that the veteran's 
gastrointestinal symptoms had been manageable at that point 
with medication.  

The examiner indicated that the peripheral manifestations of 
the disease included multiple arthralgias and open skin 
sores, pyoderma gangrenosum, continued to be severe and 
unabated despite medications.  It was indicated that the 
peripheral manifestations had by his history, limited his 
ability to use his hands to a significant degree.  It was 
also noted that he had a great deal of difficulty sleeping 
because of pain associated with the peripheral manifestations 
of the disease.  The examiner indicated that laboratory 
testing showed mild anemia.  

The final assessment was that of inflammatory bowel disease 
with primary manifestations being extraintestinal with 
laboratory work showing concomitant anemia and an elevated 
alkaline phosphatase, which could indicated area biliary 
cholangitis, an entity sometimes seen with inflammatory bowel 
disease which generally was asymptomatic and without 
sequelae.

In a June 2000 rating action, a 30 percent rating was 
assigned for ulcerative colitis/inflammatory bowel disease 
effective on April 1, 1999.  A 50 percent rating was assigned 
for the service-connected skin condition, described as 
disseminated blastomycosis/pyoderma gangrenosum, effective on 
April 1, 1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history. The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).  

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  38 C.F.R. § 4.144 including Diagnostic Code 7323 
(2000).  

The Board finds that the medical evidence in this cases 
serves to establish that the service-connected ulcerative 
colitis is manifested symptoms that more nearly approximate a 
level of impairment consistent with that of severe 
disability.  The evidence shows that the veteran has received 
treatment for chronic abdominal pain and frequent bowel 
movements and that the veteran's symptoms have been somewhat 
controllable with medication.  

On the most recent VA examination in May 2000, the veteran 
indicated that abdominal pain did not require medical 
attention.  The Board notes that when the veteran was 
hospitalized in September 1998, dehydration and nutritional 
deficiency were noted.  There is no evidence, however, of a 
diagnosis of malnutrition in the record.  

On the most recent VA examination, the veteran indicated that 
he was unable to eat more than one meal a day due to 
abdominal pain and increased diarrhea.  The clinical findings 
include diagnoses of arthritis attributable ulcerative 
colitis.  This is in addition to the pyoderma gangrenosum, 
which is a separately rated entity.  It was also noted that 
he had a great deal of difficulty sleeping because of pain 
associated with the peripheral manifestations of the disease.  

The veteran's exacerbations have been severe enough to 
require hospitalization in October 1999 and medication, 
including prednisone.  He has frequent bowel movements, 
abdominal cramping, joint pain and swelling.  Given the 
findings in this case, the Board concludes that an increased 
rating of 60 percent is assignable in accordance with the 
provisions of Diagnostic Code 7323.  

However, a rating in excess of 60 percent is not warranted in 
this case. Although there is evidence of slight anemia, there 
is no evidence of malnutrition.  There are no clinical 
findings of symptoms associated any liver abnormality.  As 
such, the Board finds that pronounced disability with marked 
malnutrition, anemia, and general debility, or serious 
complications such as liver abscess which would warrant a 100 
percent rating under Diagnostic Code 7323 is not 
demonstrated.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the veteran's service-
connected ulcerative colitis is shown to have warranted the 
assignment of a 60 percent rating during the entire course of 
this appeal.  



ORDER

An increased rating of 60 percent for the service-connected 
ulcerative colitis/inflammatory bowel disease is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

